 Case: 4:20-cv-00584-JAR Doc. #: 41 Filed: 04/27/21 Page: 1 of 4 PageID #: 286




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

RAVEN WOLF C. FELTON JENNINGS II,                 )
RAYMOND DOUGLAS,                                  )
                                                  )
               Plaintiffs,                        )
                                                  )
       v.                                         )          Case No. 4:20-CV-00584 JAR
                                                  )
CITY OF UNIVERSITY CITY,                          )
MISSOURI                                          )
                                                  )
               Defendant.                         )

                   JOINT MOTION FOR EXTENSION OF DEADLINES

       COME NOW Plaintiffs and Defendant, by and through their respective undersigned

counsel, and respectfully submit this motion requesting that the Court extend certain deadlines in

the Case Management Order as amended. In support of this motion, the parties state as follows:

       1.      On September 24, 2020, the Court entered its Case Management Order (Doc. 29)

in this matter and amended same on March 31, 2021.

       2.      The Case Management Order, as amended, provides that discovery shall be

completed in this matter no later than June 7, 2021. (Doc. 37.) It provides further that any motions

for summary judgment, motions for judgment on the pleadings, or, if applicable, any motion to

exclude testimony pursuant to Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993)

or Kuhmo Tire Co. Ltd. v. Carmichael, 526 U.S. 137 (1999), must be filed no later than July 6,

2021. (Id.) The Order also provides that any responses to such motions shall be filed no later than

August 6, 2021, and any reply shall be filed no later than August 20, 2021. (Id.)

       4.      Pursuant to the Court’s March 1, 2021 Order referring this case to mediation (Doc.

31) and the Court’s March 19, 2021 Order granting the parties’ motion to extend the mediation
 Case: 4:20-cv-00584-JAR Doc. #: 41 Filed: 04/27/21 Page: 2 of 4 PageID #: 287




deadline to April 24, 2021, the parties participated in a mediation on April 23, 2021 before Hon.

Donald Wilkerson. At the conclusion of the mediation on that date, given progress that was made

in defining the issues and possible bases for resolution, the parties agreed, with the concurrence of

the mediator, to continue the mediation another 14 days

        5.     The Defendant has provided discovery responses regarding specific matters that the

Plaintiffs identified as important for the mediation. However, in light of the continued mediation,

the parties wish to defer other discovery and other matters in the litigation, in order to focus on a

resolution and avoid costs that may prove unnecessary should the mediation be successful. The

parties are not in a position to defer such discovery if discovery must be completed by the existing

deadline of June 7, 2021.

        6.     The parties therefore request that the Court extend the deadlines in the existing Case

Management Order as follows:

               a.      The deadline for the completion of the mediation shall be extended to May

7, 2021.

               b.      The deadline for completion of discovery shall be extended to June 21,

2021.

               c.      The deadline for motions for summary judgment, motions for judgment on

the pleadings, or any motion to exclude testimony pursuant to Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993) or Kuhmo Tire Co. Ltd. v. Carmichael, 526 U.S. 137

(1999), shall be extended to no later than July 20, 2021. Responses to such motions shall be filed

no later than August 20, 2021, and any reply shall be filed no later than September 3, 2021.

        7.     The parties do not request the delay of the trial date or the extension of any other

deadlines in the existing Case Management Order.




                                                 2
 Case: 4:20-cv-00584-JAR Doc. #: 41 Filed: 04/27/21 Page: 3 of 4 PageID #: 288




       WHEREFORE, in light of the foregoing, Plaintiffs and Defendant respectfully request that

the Court grant their Joint Motion for Extension of Deadlines.

Dated: April 27, 2021                        Respectfully Submitted,

                                             s/ Lisa S. Hoppenjans (by consent)
                                             LISA HOPPENJANS, #63890
                                             FIRST AMENDMENT CLINIC
                                             WASHINGTON UNIVERSITY IN ST. LOUIS
                                             SCHOOL OF LAW
                                             One Brookings Drive, Box 1120
                                             St. Louis, MO 63130
                                             Phone: (314) 935-8980
                                             lhoppenjans@wustl.edu

                                             Anthony E. Rothert, #44827
                                             Jessie Steffan, #64861MO
                                             Kayla M. DeLoach #72424MO
                                             ACLU OF MISSOURI FOUNDATION
                                             906 Olive Street, Suite 1130
                                             St. Louis, Missouri 63101
                                             Phone: (314) 669-3420
                                             arothert@aclu-mo.org
                                             jsteffan@aclu-mo.org
                                             kdeloach@alcu-mo.org

                                             Gillian R. Wilcox, #61278MO
                                             ACLU OF MISSOURI FOUNDATION
                                             406 West 34th Street, Ste. 420
                                             Kansas City, MO 64111
                                             Phone: (314) 652-3114
                                             gwilcox@aclu-mo.org

                                             Attorneys for Plaintiffs




                                                3
Case: 4:20-cv-00584-JAR Doc. #: 41 Filed: 04/27/21 Page: 4 of 4 PageID #: 289




                                   /s/ Joseph E. Martineau
                                   John M. Hessel, #26408MO
                                   Joseph E. Martineau, #32397MO
                                   LEWIS RICE LLC
                                   600 Washington Avenue, Ste. 2500
                                   St. Louis, Missouri 63101
                                   Phone: (314) 444-7729
                                   Fax: (314) 612-7729
                                   jhessel@lewisrice.com
                                   jmartineau@lewisrice.com

                                   Attorneys for Defendant City of
                                   University City, Missouri




                                      4
